                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

DONNA McGEE,

       Plaintiff,

v.                                                        Case No. 8:19-cv-01561-TPB-JSS

BOSTON SCIENTIFIC CORPORATION,

      Defendant.
_______________________________________/

     ORDER GRANTING “DEFENDANT BOSTON SCIENTIFIC CORPORATION’S
              MOTION TO DISMISS PLAINTIFF’S COMPLAINT”

       This matter is before the Court on “Defendant Boston Scientific Corporation’s

Motion to Dismiss Plaintiff’s Complaint and Incorporated Memorandum of Law,” filed by

counsel on July 24, 2019. (Doc. # 7). On August 7, 2019, Plaintiff Donna McGee responded

in opposition to Defendant’s motion to dismiss. (Doc. # 11). After reviewing the motions,

court file, and the record, the Court finds as follows:

       On June 27, 2019, Plaintiff filed suit against Boston Scientific Corporation for

damages she allegedly sustained from the implantation her Obtryx Transobturator Mid-

Urethral Sling System. (Doc. # 1). She brings seven claims for relief: (1) strict liability –

failure to warn; (2) strict liability – manufacturing defect; (3) strict liability – design

defect; (4) negligence; (5) fraud; (6) negligent misrepresentation; and (7) fraud by

concealment. Boston Scientific argues that Plaintiff’s complaint is a shotgun pleading

that warrants dismissal, and that several of Plaintiff’s causes of action are barred by

Florida law or inadequately pled. (Doc. #7). In her response in opposition, Plaintiff

requests that the Court allow her to amend her complaint, should it find her pleadings

deficient. (Doc. # 11).

                                            Page 1 of 3
      A shotgun pleading is one where “it is virtually impossible to know which

allegations of fact are intended to support which claim(s) for relief” and the defendant

therefore cannot be “expected to frame a responsive pleading.” See Anderson v. Dist. Bd.

Of Trustees of Cent. Fla. Cmty. College, 77 F.3d 364, 366 (11th Cir. 1996). The Eleventh

Circuit has identified four primary types of shotgun pleadings:

      (1)    Complaints containing multiple counts where each count adopts the
             allegations of all preceding counts, causing each successive count to
             carry all that came before and the last count to be a combination of the
             entire complaint;

      (2)    Complaints that do not commit the mortal sin of re-alleging all
             preceding counts but are guilty of the venial sin of being replete with
             conclusory, vague, and immaterial facts not obviously connected to any
             particular cause of action;

      (3)    Complaints that commit the sin of not separating into a different count
             each cause of action or claim for relief; and

      (4)    Complaints that assert multiple claims against multiple defendants
             without specifying which of the defendants are responsible for which
             actions or omissions, or which of the defendants the claim is brought
             against.

Weiland v. Palm Beach Cty. Sheriff’s Office, 792 F.3d 1313, 1322–23 (11th Cir. 2015). A

district court must generally permit a plaintiff at least one opportunity to amend a

shotgun complaint’s deficiencies before dismissing the complaint with prejudice. Vibe

Micro, Inc. v. Shabanets, 878 F.3d 1291, 1295 (11th Cir. 2018).

      Plaintiff’s complaint contains counts that reallege all prior claims before it,

committing the “mortal sin” described in prong one of Weiland. 792 F.3d at 1322-23.

More specifically, counts two through seven incorporate all preceding paragraphs, thereby

incorporating prior claims. This constitutes a shotgun pleading.

      Because it will be necessary for Plaintiff to file an amended complaint, the Court

need not address Defendant’s arguments that several of Plaintiff’s causes of action are

                                         Page 2 of 3
barred by Florida law or inadequately pled. See Shaffer v. Bank of N.Y. Mellon &

Shellpoint LLC, No. 8:17-cv-565-T-33AAS, 2017 WL 1653789, at *1 (M.D. Fla. May 2,

2017) (“As the Court has determined that repleader is necessary, the Court declines to

address Defendants’ argument that all counts fail to state claims upon which relief can be

granted.”).

       Consequently, the Court dismisses the complaint and directs Plaintiff to file an

amended complaint correcting the aforementioned deficiencies within the timeframe

specified below.

       It is therefore ORDERED, ADJUDGED, and DECREED:

   1. “Defendant Boston Scientific Corporation’s Motion to Dismiss Plaintiff’s Complaint

       and Incorporated Memorandum of Law” (Doc. # 7) is hereby GRANTED.

   2. Plaintiff’s complaint (Doc. # 1) is hereby DISMISSED WITHOUT PREJUDICE.

   3. Plaintiff is directed to file an amended complaint on or before November 7, 2019.

       DONE and ORDERED in Chambers, in Tampa, Florida this 24th day of October,

       2019.




                                                   TOM BARBER
                                                   UNITED STATES DISTRICT
                                                   JUDGE




                                         Page 3 of 3
